                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MLC INTELLECTUAL PROPERTY, LLC,                 Case No. 14-cv-03657-SI
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9                v.                                      DENYING IN PART MICRON'S
                                                                                            TECHNICAL MOTIONS IN LIMINE
                                  10        MICRON TECHNOLOGY, INC., et al.,                #1, #2, AND #3
                                  11                     Defendants.                        Re: Dkt. No. 420
                                  12
Northern District of California
 United States District Court




                                  13            On June 6, 2019, the Court held a hearing on numerous pretrial motions in this case. For the
                                  14   reasons set forth below, the Court GRANTS Micron’s technical motion in limine #1; DENIES
                                  15   Micron’s technical motion in limine #2 without prejudice to specific objections at trial; and
                                  16   GRANTS Micron’s technical motion in limine #3.
                                  17

                                  18   I.       Micron’s Technical MIL #1
                                  19            Micron’s Technical MIL #1 seeks to “preclude MLC and its technical expert [Dr. Lee] from
                                  20   discussing portions of the claim construction order other than the Court’s actual claim
                                  21   constructions.” Motion at 2 (Dkt. No. 420).1 Specifically, Micron seeks to preclude MLC and Dr.
                                  22   Lee from testifying about “dicta” from the claim construction orders in which the Court stated that
                                  23   the supplemental claim construction “does not remove all circuits with resistor ladders from the
                                  24   scope of the invention. The construction requires that selection be made without the use of a resistor
                                  25

                                  26            1
                                                 Micron also seeks to preclude “MLC from offering any opinions predicated on claim
                                  27   constructions that are inconsistent with those adopted by the Court.” Id. Micron notes that it has
                                       also filed a Daubert motion regarding Dr. Lee which identifies specific proposed testimony that
                                  28   Micron contends is inconsistent with the claim construction. The Court will address those matters
                                       in a separate order on the Daubert motion.
                                   1   ladder in the verify reference select circuit, not that any circuit that has a reference select circuit be

                                   2   devoid of resistor ladders which may be included for non-selection purposes.”

                                   3           The Court GRANTS Micron’s motion as framed. It is improper for any witness to testify

                                   4   about the Court’s reasoning in the claim construction orders, and the Court will instruct the jury

                                   5   consistent with the claim construction. However, to the extent Micron seeks to preclude MLC from

                                   6   presenting testimony or arguing that the resistor ladder in Micron’s products is irrelevant to

                                   7   “selecting” and therefore that the presence of the resistor ladder does not negate infringement, the

                                   8   Court will not do so.

                                   9

                                  10   II.     Micron’s Technical MIL #2
                                  11           Micron’s Technical MIL #2 seeks to preclude Dr. Lee from testifying outside the scope of

                                  12   his expert report, and specifically from testifying about the role of the resistor ladder in Micron’s
Northern District of California
 United States District Court




                                  13   products. This request is DENIED without prejudice to specific objections at the time of trial. The

                                  14   Court will not impose a blanket prohibition on Dr. Lee from providing any testimony regarding the

                                  15   resistor ladder in the accused products. Dr. Lee will be able to testify consistent with the opinions

                                  16   he stated in his expert report. The Court recognizes that Dr. Lee’s report did not elaborate or explain

                                  17   why the resistor ladder is irrelevant, nor did Dr. Lee set forth any opinions about the function or role

                                  18   of Micron’s resistor ladder. Dr. Lee will not be permitted to introduce new opinions or analysis

                                  19   regarding the resistor ladder beyond the opinions set forth in his report and covered at his deposition.

                                  20           Micron also seeks to preclude Dr. Lee from “offering any testimony that Micron or its

                                  21   products infringe under the doctrine of equivalents, infringe indirectly, or that the accused products

                                  22   contain structures equivalent to the patent’s structures corresponding to the means-plus-function

                                  23   terms.” Motion at 8. Micron contends that Dr. Lee “simply chose not to offer any opinions on these

                                  24   subjects in his report.” Id.

                                  25           MLC responds that Dr. Lee is not offering any infringement opinions based on the doctrine

                                  26   of equivalents or indirect infringement. Accordingly, this aspect of Micron’s motion is DENIED

                                  27   AS MOOT.

                                  28           With regard to means-plus-function equivalence for the “selecting” and “programming”
                                                                                           2
                                   1   means,2 MLC states that Dr. Lee does identify circuits (with specific inputs and outputs) in the

                                   2   accused products that correspond to the structures that the Court identified in the claim construction

                                   3   order and that perform the functions as construed by the Court. MLC asserts that Micron is

                                   4   quibbling with the fact that Dr. Lee did not use the word “equivalent” in his report, and that Micron’s

                                   5   complaints are about form versus substance.

                                   6          The Court finds that Micron’s objections to Dr. Lee’s opinions go to weight and not

                                   7   admissibility of his testimony. Micron essentially argues that Dr. Lee does not adequately explain

                                   8   how “the relevant structure in the accused device perform[s] the identical function recited in the

                                   9   claim and [is] identical or equivalent to the corresponding structure in the specification.” Odetics,

                                  10   Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267 (Fed. Cir. 1999) (cited at Motion at 8). Dr. Lee

                                  11   does identify structures and discusses how that circuitry performs the function recited in the claim.

                                  12   Whether he does so in a persuasive manner with a full and thorough analysis is a question for the
Northern District of California
 United States District Court




                                  13   jury. Further, as discussed above, Dr. Lee will not permitted to go beyond the opinions – and

                                  14   analysis – set forth in his report and at his deposition, and thus Dr. Lee will not be permitted to

                                  15   “backfill” his opinions at trial with any new analysis. Accordingly, this aspect of Micron’s motion

                                  16   is DENIED without prejudice to specific objections at the time of trial.

                                  17

                                  18   III.   Micron’s Technical MIL #3
                                  19          Micron’s Technical MIL #3 seeks to preclude MLC, through Dr. Lee, (1) “from using any

                                  20   of its licensing agreements that involve its patent portfolio as evidence of secondary considerations

                                  21   of non-obviousness” and (2) “from arguing that the success of multi-level memory products, in the

                                  22   abstract, suggests anything about the validity of the ‘571 patent.” Motion at 9-10 (Dkt. No. 420).

                                  23          In response, MLC states that it recognizes that a nexus is required to show that past licensing

                                  24   success tends to show that the ‘571 patent is non-obvious. Opp’n at 15 (Dkt. No. 491). MLC then

                                  25   asserts that MLC’s licensing success is not irrelevant to non-obviousness, but then states that

                                  26
                                  27          2
                                                  MLC concedes that as a result of the Court’s orders striking Dr. Lee’s opinions about the
                                  28   comparator-as-memory cell, “Micron’s motion with respect to the comparing means-plus-function
                                       terms is likely moot.” Opp’n at 11 n.19 (Dkt. No. 491).
                                                                                        3
                                   1   “ultimately, Dr. Lee concluded that the asserted prior art does not render obvious the ‘571 Patent

                                   2   even independent from the patent’s licensing history.” Id. at 16. MLC continues, “Nonetheless, to

                                   3   resolve the dispute, MLC agrees to withdraw Dr. Lee’s testimony that MLC’s past licensing history

                                   4   is an indication of commercial acquiescence of the ‘571 Patent’s validity” and therefore that

                                   5   Micron’s motion is moot. Id. MLC does not substantively oppose any of Micron’s points.

                                   6          Micron’s reply asserts that MLC’s compromise does not moot the motion because MLC

                                   7   failed to address several key aspects of Micron’s motion (such as whether Dr. Lee may testify that

                                   8   the commercial success of MLC’s licensing campaign in the aggregate is an indicia of non-

                                   9   obviousness and that the commercial success of multi-level memory products in general is evidence
                                       of the ‘571 patent’s non-obviousness). The Court agrees, and finds that MLC’s failure to respond
                                  10
                                       to those points shall be deemed a waiver. Accordingly, both in light of MLC’s withdrawal of Dr.
                                  11
                                       Lee’s testimony that MLC’s past licensing history is an indication of commercial acquiescence, and
                                  12
Northern District of California
 United States District Court




                                       based on MLC’s complete failure to address the other arguments raised in Micron’s Technical MIL
                                  13
                                       #43, the Court GRANTS Micron’s motion.
                                  14

                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: June 14, 2019                        ______________________________________
                                  18                                                 SUSAN ILLSTON
                                                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
